Title: From Benjamin Franklin to Vergennes, 10 March 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, March 10. 1779.
It is with great Reluctance that I give your Excellency any farther Trouble on the Subject of a Loan of Money: But the Bearer Mr. Grand, who is much better acquainted with the Nature and Manner of such Operations than I am, being of Opinion that the Sum we want might with your Permission & Countenance be procured in France, I beg you would be so good as to hear him upon the Subject, both of the Necessity of obtaining such a Loan and of the Means of accomplishing it.
I have the honor to be with the sincerest Esteem & Respect Your Excellency’s most obedient and most humble Servant.
B. Franklin
His Excellency Cte: De Vergennes.
 
Notations: M. de R. / rep le 13 mars
